Case 1:21-cv-22923-XXXX Document 1 Entered on FLSD Docket 08/11/2021 Page 1 of 19




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                                                  CASE:

  CARLOS BRITO,

              Plaintiff,
  v.

  CAPITOL OFFICE CENTER, INC.;
  PARAISO TROPICAL RESTAURANTE
  & PIZZERIA NO. 2, LLC; and BUBBLE
  TEA TIME LLC,

          Defendants.
  ______________________________________/

                                              COMPLAINT

         Plaintiff, CARLOS BRITO, individually and on behalf of all other similarly situated

  mobility-impaired individuals (hereinafter “Plaintiff”), sues CAPITOL OFFICE CENTER, INC.;

  PARAISO TROPICAL RESTAURANTE & PIZZERIA NO. 2, LLC; and BUBBLE TEA TIME

  LLC (hereinafter “Defendants”), and as grounds alleges:

                               JURISDICTION, PARTIES. AND VENUE

         1.         This is an action for injunctive relief, a declaration of rights, attorneys' fees,

  litigation expenses, and costs pursuant to 42 U.S.C. § 12181, et seq., (the “Americans with

  Disabilities Act” or “ADA”) and 28 U.S.C. §§ 2201 and 2202.

         2.         The Court has original jurisdiction over Plaintiff’s claims arising under 42 U.S.C.

  § 12181, et seq. pursuant to 28 U.S.C. §§ 1331, 1343 and 42 U.S.C. § 12117(a).

         3.         The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 2201 and 2202,

  and may render declaratory judgment on the existence or nonexistence of any right under 42

  U.S.C. § 12181, et seq.
Case 1:21-cv-22923-XXXX Document 1 Entered on FLSD Docket 08/11/2021 Page 2 of 19




          4.       Plaintiff, CARLOS BRITO, is an individual over eighteen years of age, with a

  residence in Miami-Dade County, Florida, and is otherwise sui juris.

          5.       At all times material, Defendant, CAPITOL OFFICE CENTER, INC., owned and

  operated a commercial retail center located at 7570 & 7590 NW 186th Street and 18400 NW 75th

  Place, Miami, Florida 33015 1 (hereinafter the “Commercial Property”) and conducted a

  substantial amount of business in that place of public accommodation in Miami-Dade County,

  Florida. Defendant, CAPITOL OFFICE CENTER, INC., holds itself out of the public as

  “Boulevard Shops at Gallery Streets.”

          6.       At all times material, Defendant, CAPITOL OFFICE CENTER, INC., was and is

  a Florida Profit Corporation, incorporated under the laws of the State of Florida, with its principal

  place of business in Miami, Florida.

          7.       At all times material, Defendant, PARAISO TROPICAL RESTAURANTE &

  PIZZERIA NO. 2, LLC, owned and operated a commercial restaurant at 18400 NW 75th Place,

  Miami, Florida 33015 2 (hereinafter the “Commercial Property”) and conducted a substantial

  amount of business in that place of public accommodation in Miami-Dade County, Florida.

  Defendant, PARAISO TROPICAL RESTAURANTE & PIZZERIA NO. 2, LLC, holds itself out

  of the public as “Paraiso Tropical.”

          8.       At all times material, Defendant, PARAISO TROPICAL RESTAURANTE &

  PIZZERIA NO. 2, LLC, was and is a Florida Limited Liability Company, organized under the




  1
    The three adjoining parcels of real property located 7570 & 7590 NW 186th Street and 18400 NW 75th Place, Miami,
  Florida 33015 are owned and operated by the landlord Defendant, CAPITOL OFFICE CENTER, INC., and make up
  the commercial retail center known as “Boulevard Shops at Gallery Streets.”
  2
    This address is within the commercial retail center owned and operated by landlord Defendant, CAPITOL OFFICE
  CENTER, INC., located at 7570 & 7590 NW 186th Street and 18400 NW 75th Place, Miami, Florida 33015.
                                                          2
Case 1:21-cv-22923-XXXX Document 1 Entered on FLSD Docket 08/11/2021 Page 3 of 19




  laws of the State of Florida, with its principal place of business in Hialeah, Florida.

          9.      At all times material, Defendant, BUBBLE TEA TIME LLC, owned and operated

  a commercial café business at 18400 NW 75th Place, Miami, Florida 33015 3 (hereinafter the

  “Commercial Property”) and conducted a substantial amount of business in that place of public

  accommodation in Miami-Dade County, Florida. Defendant, BUBBLE TEA TIME LLC, holds

  itself out of the public as “AraVita Smoothies Coffee & Bubble Tea.”

          10.     At all times material, Defendant, BUBBLE TEA TIME LLC, was and is a Florida

  Limited Liability Company, organized under the laws of the State of Florida, with its principal

  place of business in Hialeah, Florida.

          11.     Venue is properly located in the Southern District of Florida because Defendants’

  Commercial Property is located in Miami-Dade County, Florida, Defendants regularly conduct

  business within Miami-Dade County, Florida, and because a substantial part(s) of the events or

  omissions giving rise to these claims occurred in Miami-Dade County, Florida.

                                            FACTUAL ALLEGATIONS

          12.     Although over twenty-eight (28) years have passed since the effective date of Title

  III of the ADA, Defendants have yet to make its facilities accessible to individuals with

  disabilities.

          13.     Congress provided commercial businesses one and a half years to implement the

  Act. The effective date was January 26, 1992. In spite of this abundant lead-time and the extensive

  publicity the ADA has received since 1990, Defendants continue to discriminate against people

  who are disabled in ways that block them from access and use of Defendants’ businesses and


  3
   This address is within the commercial retail center owned and operated by landlord Defendant, CAPITOL OFFICE
  CENTER, INC., located at 7570 & 7590 NW 186th Street and 18400 NW 75th Place, Miami, Florida 33015.
                                                       3
Case 1:21-cv-22923-XXXX Document 1 Entered on FLSD Docket 08/11/2021 Page 4 of 19




  properties.

         14.     The ADA prohibits discrimination on the basis of disability in 28 CFR 36.201 and

  requires landlords and tenants to be liable for compliance.

         15.     Plaintiff, CARLOS BRITO, is an individual with disabilities as defined by and

  pursuant to the ADA. Plaintiff, CARLOS BRITO, is, among other things, a paraplegic (paralyzed

  from his T-6 vertebrae down) and is therefore substantially limited in major life activities due to

  his impairment, including, but not limited to, not being able to walk or stand. Plaintiff requires

  the use of a wheelchair to ambulate.

         16.     Defendant, CAPITOL OFFICE CENTER, INC., owns, operates and oversees the

  Commercial Property, its general parking lot and parking spots.

         17.     The subject Commercial Property is open to the public and is located in Miami,

  Miami-Dade County, Florida.

         18.     The individual Plaintiff visits the Commercial Property and businesses located

  within the Commercial Property, regularly, to include visits to the Commercial Property and

  businesses located within the Commercial Property on or about June 24, 2021 and encountered

  multiple violations of the ADA that directly affected his ability to use and enjoy the Commercial

  Property and businesses located therein. He often visits the Commercial Property and businesses

  located within the Commercial Property in order to avail himself of the goods and services offered

  there, and because it is approximately twenty-two (22) miles from his residence, and is near other

  businesses and restaurants he frequents as a patron. He plans to return to the Commercial Property

  and the businesses located within the Commercial Property within three (3) months of the filing

  of this Complaint, specifically on or before October 31, 2021.


                                                   4
Case 1:21-cv-22923-XXXX Document 1 Entered on FLSD Docket 08/11/2021 Page 5 of 19




          19.    Plaintiff resides nearby in the same County and state as the Commercial Property

  and the businesses located within the Commercial Property, has regularly frequented the

  Defendants’ Commercial Property and the businesses located within the Commercial Property for

  the intended purposes because of the proximity to his residence and other businesses that he

  frequents as a patron, and intends to return to the Commercial Property and businesses located

  within the Commercial Property within three (3) months from the filing of this Complaint,

  specifically on or before October 31, 2021.

          20.    The Plaintiff found the Commercial Property, and the businesses located within

  the Commercial Property to be rife with ADA violations. The Plaintiff encountered architectural

  barriers at the Commercial Property, and businesses located within the Commercial Property and

  wishes to continue his patronage and use of each of the premises.

          21.    The Plaintiff has encountered architectural barriers that are in violation of the ADA

  at the subject Commercial Property, and businesses located within the Commercial Property. The

  barriers to access at the Commercial Property, and the businesses located within the Commercial

  Property have each denied or diminished Plaintiff’s ability to visit the Commercial Property, and

  businesses located within the Commercial Property, and have endangered his safety in violation

  of the ADA. The barriers to access, which are set forth below, have likewise posed a risk of

  injury(ies), embarrassment, and discomfort to Plaintiff, CARLOS BRITO, and others similarly

  situated.

          22.    Defendants, CAPITOL OFFICE CENTER, INC.; PARAISO TROPICAL

  RESTAURANTE & PIZZERIA NO. 2, LLC; and BUBBLE TEA TIME LLC, own and/or operate

  a place of public accommodation as defined by the ADA and the regulations implementing the


                                                   5
Case 1:21-cv-22923-XXXX Document 1 Entered on FLSD Docket 08/11/2021 Page 6 of 19




  ADA, 28 CFR 36.201 (a) and 36.104.           Defendants, CAPITOL OFFICE CENTER, INC.;

  PARAISO TROPICAL RESTAURANTE & PIZZERIA NO. 2, LLC; and BUBBLE TEA TIME

  LLC, are responsible for complying with the obligations of the ADA. The place of public

  accommodation that Defendants, CAPITOL OFFICE CENTER, INC.; PARAISO TROPICAL

  RESTAURANTE & PIZZERIA NO. 2, LLC; and BUBBLE TEA TIME LLC, own and operate

  the Commercial Property Business located at 7570 & 7590 NW 186th Street and 18400 NW 75th

  Place, Miami, Florida 33015.

         23.     Plaintiff, CARLOS BRITO, has a realistic, credible, existing and continuing threat

  of discrimination from the Defendants’ non-compliance with the ADA with respect to the

  described Commercial Property and the businesses located within the Commercial Property,

  including but not necessarily limited to the allegations in Counts I through III of this Complaint.

  Plaintiff has reasonable grounds to believe that he will continue to be subjected to discrimination

  at the Commercial Property, and businesses located within the Commercial Property, in violation

  of the ADA. Plaintiff desires to visit the Commercial Property and businesses located therein, not

  only to avail himself of the goods and services available at the Commercial Property, and

  businesses located within the Commercial Property, but to assure himself that the Commercial

  Property and businesses located within the Commercial Property are in compliance with the ADA,

  so that he and others similarly situated will have full and equal enjoyment of the Commercial

  Property, and businesses located within the Commercial Property without fear of discrimination.

         24.     Defendant, CAPITOL OFFICE CENTER, INC., as landlord and owner of the

  Commercial Property Business, is responsible for all ADA violations listed in Counts I through

  III.


                                                   6
Case 1:21-cv-22923-XXXX Document 1 Entered on FLSD Docket 08/11/2021 Page 7 of 19




         25.     Plaintiff, CARLOS BRITO, has a realistic, credible, existing and continuing threat

  of discrimination from the Defendants’ non-compliance with the ADA with respect to the

  described Commercial Property and businesses located within the Commercial Property, but not

  necessarily limited to the allegations in Counts I through III of this Complaint. Plaintiff has

  reasonable grounds to believe that he will continue to be subjected to discrimination at the

  Commercial Property, and businesses within the Commercial Property, in violation of the ADA.

  Plaintiff desires to visit the Commercial Property and businesses within the Commercial Property,

  not only to avail himself of the goods and services available at the Commercial Property and

  businesses located within the Commercial Property, but to assure himself that the Commercial

  Property, and businesses located within the Commercial Property are in compliance with the

  ADA, so that he and others similarly situated will have full and equal enjoyment of the

  Commercial Property, and businesses located within the Commercial Property without fear of

  discrimination.

         26.     Defendants have discriminated against the individual Plaintiff by denying him

  access to, and full and equal enjoyment of, the goods, services, facilities, privileges, advantages

  and/or accommodations of the Commercial Property, and businesses located within the

  Commercial Property, as prohibited by 42 U.S.C. § 12182 et seq.

                                   COUNT I – ADA VIOLATIONS
                               AS TO CAPITOL OFFICE CENTER, INC.
         27.     The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1 through

  26 above as though fully set forth herein.

         28.     Defendant, CAPITOL OFFICE CENTER, INC., has discriminated, and continues

  to discriminate, against Plaintiff in violation of the ADA by failing, inter alia, to have accessible

                                                    7
Case 1:21-cv-22923-XXXX Document 1 Entered on FLSD Docket 08/11/2021 Page 8 of 19




    facilities by January 26, 1992 (or January 26, 1993, if a Defendant has 10 or fewer employees and

    gross receipts of $500,000 or less). A list of the violations that Plaintiff encountered during his

    visit to the Commercial Property, include but are not limited to, the following:

    I. 18400 NW 75th Place

       A. Parking

  i.   The plaintiff had difficulty exiting the vehicle, as designated accessible parking spaces are

       located on an excessive slope. Violation: There are accessible parking spaces located on an

       excessive slope violating Section 4.6.3 of the ADAAG and Section 502.4 of the 2010 ADA

       Standards, whose resolution is readily achievable.

 ii.   The plaintiff had difficulty exiting the vehicle, as designated accessible parking space access

       aisles are located on an excessive slope. Violation: There are accessible parking space access

       aisles located on an excessive slope violating Section 4.6.3 of the ADAAG and Section 502.4

       of the 2010 ADA Standards, whose resolution is readily achievable.

       B. Entrance Access and Path of Travel

  i.   The plaintiff had difficulty using some of the curb ramps, as the slopes are excessive.

       Violation: There are curb ramps at the facility that contain excessive slopes, violating Section

       4.7.2 of the ADAAG and Sections 405.2 and 406.1 of the 2010 ADA Standards, whose

       resolution is readily achievable.

 ii.   The plaintiff had difficulty entering tenant spaces without assistance, as the entrance

       thresholds are too high. Violation: There are threshold rises more than ½ inch at the tenant

       entrances, violating Section 4.13.8 of the ADAAG and Section 404.2.5 of the 2010 ADA

       Standards, whose resolution is readily achievable.


                                                     8
Case 1:21-cv-22923-XXXX Document 1 Entered on FLSD Docket 08/11/2021 Page 9 of 19




iii.   The plaintiff had difficulty traversing the path of travel, as it is not continuous and accessible.

       Violation: There are inaccessible routes from the public sidewalk and transportation stop.

       These are violations of the requirements in Sections 4.3.2(1), 4.3.8, 4.5.1, and 4.5.2 of the

       ADAAG and Sections 206.2.1, 302.1, 303, and 402.2 of the 2010 ADA Standards, whose

       resolution is readily achievable.

iv.    The plaintiff had difficulty traversing the path of travel due to abrupt changes in level.

       Violation: There are changes in levels of greater than ½ inch, violating Sections 4.3.8 and

       4.5.2 of the ADAAG and Section 303 of the 2010 ADA Standards, whose resolution is readily

       achievable.

 v.    The plaintiff had difficulty traversing the path of travel, as there are cross slopes in excess of

       2%. Violation: The path of travel contains excessive cross slopes in violation of Section 4.3.7

       of the ADAAG and Section 403.3 of the 2010 ADA Standards, whose resolution is readily

       achievable.

vi.    The plaintiff had difficulty on the path of travel at the facility, as ramps do not have compliant

       handrails violating Section 4.8.5 of the ADAAG and Section 405.8 of the 2010 ADA

       Standards, whose resolution is readily achievable.

vii.   The plaintiff had difficulty traversing the path of travel, as it was not continuous and

       accessible. Violation: There are inaccessible routes between sections of the facility. These are

       violations of the requirements in Sections 4.3.2(2), 4.3, and 4.5 of the ADAAG and Sections

       206.2.2, 303, 402 and 403, whose resolution is readily achievable.

    II. 7570 NW 186th Street

       A. Parking


                                                      9
Case 1:21-cv-22923-XXXX Document 1 Entered on FLSD Docket 08/11/2021 Page 10 of 19




   i.   The plaintiff had difficulty exiting the vehicle, as designated accessible parking space access

        aisles are located on an excessive slope. Violation: There are accessible parking space access

        aisles located on an excessive slope violating Section 4.6.3 of the ADAAG and Section 502.4

        of the 2010 ADA Standards, whose resolution is readily achievable.

        B. Entrance Access and Path of Travel

   i.   The plaintiff had difficulty traversing the path of travel, as it is not continuous and accessible.

        Violation: There are inaccessible routes from the public sidewalk and transportation stop.

        These are violations of the requirements in Sections 4.3.2(1), 4.3.8, 4.5.1, and 4.5.2 of the

        ADAAG and Sections 206.2.1, 302.1, 303, and 402.2 of the 2010 ADA Standards, whose

        resolution is readily achievable.

 ii.    The plaintiff had difficulty traversing the path of travel due to abrupt changes in level.

        Violation: There are changes in levels of greater than ½ inch, violating Sections 4.3.8 and

        4.5.2 of the ADAAG and Section 303 of the 2010 ADA Standards, whose resolution is readily

        achievable.

 iii.   The plaintiff had difficulty traversing the path of travel, as it was not continuous and

        accessible. Violation: There are inaccessible routes between sections of the facility. These are

        violations of the requirements in Sections 4.3.2(2), 4.3, and 4.5 of the ADAAG and Sections

        206.2.2, 303, 402 and 403, whose resolution is readily achievable.

 iv.    The plaintiff had difficulty traversing the path of travel, as there are cross slopes in excess of

        2%. Violation: The path of travel contains excessive cross slopes in violation of Section 4.3.7

        of the ADAAG and Section 403.3 of the 2010 ADA Standards, whose resolution is readily

        achievable.


                                                      10
Case 1:21-cv-22923-XXXX Document 1 Entered on FLSD Docket 08/11/2021 Page 11 of 19




  v.    The plaintiff could not navigate the curb ramps without assistance, as there are curb ramps at

        the facility that contain excessive flared side slopes, violating Section 4.7.5 of the ADAAG

        and Section 406.3 of the 2010 ADA Standards, whose resolution is readily achievable.

     III. 7590 NW 186th Street

        A. Entrance Access and Path of Travel

   i.   The plaintiff had difficulty traversing the path of travel, as it is not continuous and accessible.

        Violation: There are inaccessible routes from the public sidewalk and transportation stop.

        These are violations of the requirements in Sections 4.3.2(1), 4.3.8, 4.5.1, and 4.5.2 of the

        ADAAG and Sections 206.2.1, 302.1, 303, and 402.2 of the 2010 ADA Standards, whose

        resolution is readily achievable.

 ii.    The plaintiff had difficulty traversing the path of travel, as there are cross slopes in excess of

        2%. Violation: The path of travel contains excessive cross slopes in violation of Section 4.3.7

        of the ADAAG and Section 403.3 of the 2010 ADA Standards, whose resolution is readily

        achievable.

 iii.   The plaintiff had difficulty using some of the curb ramps, as the slopes are excessive.

        Violation: There are curb ramps at the facility that contain excessive slopes, violating Section

        4.7.2 of the ADAAG and Sections 405.2 and 406.1 of the 2010 ADA Standards, whose

        resolution is readily achievable.

 iv.    The plaintiff had difficulty traversing the path of travel due to abrupt changes in level.

        Violation: There are changes in levels of greater than ½ inch, violating Sections 4.3.8 and

        4.5.2 of the ADAAG and Section 303 of the 2010 ADA Standards, whose resolution is readily

        achievable.


                                                      11
Case 1:21-cv-22923-XXXX Document 1 Entered on FLSD Docket 08/11/2021 Page 12 of 19




 v.    The plaintiff could not navigate the curb ramps without assistance, as there are curb ramps at

       the facility that contain excessive flared side slopes, violating Section 4.7.5 of the ADAAG

       and Section 406.3 of the 2010 ADA Standards, whose resolution is readily achievable.

 vi.   The plaintiff had difficulty traversing the path of travel, as it was not continuous and

       accessible. Violation: There are inaccessible routes between sections of the facility. These are

       violations of the requirements in Sections 4.3.2(2), 4.3, and 4.5 of the ADAAG and Sections

       206.2.2, 303, 402 and 403, whose resolution is readily achievable.

                           . COUNT II – ADA VIOLATIONS
             AS TO CAPITOL OFFICE CENTER, INC. AND PARAISO TROPICAL
                        RESTAURANTE & PIZZERIA NO. 2, LLC

           29.     The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1 through

    26 above as though fully set forth herein.

           30.     Defendants, CAPITOL OFFICE CENTER, INC. and PARAISO TROPICAL

    RESTAURANTE & PIZZERIA NO. 2, LLC, have discriminated, and continues to discriminate,

    against Plaintiff in violation of the ADA by failing, inter alia, to have accessible facilities by

    January 26, 1992 (or January 26, 1993, if a Defendant has 10 or fewer employees and gross

    receipts of $500,000 or less). A list of the violations that Plaintiff encountered during his visit to

    the Commercial Property, include but are not limited to, the following:

       A. Access to Goods and Services

  i.   There is seating provided at the facility that does not comply with the standards prescribed in

       Section 4.32 of the ADAAG and Sections 226 & 902 of the 2010 ADA Standards, whose

       resolution is readily achievable.

 ii.   The plaintiff could not use the sales counters without assistance, as they are mounted too high.

       Violation: There are sales counters at the facility in excess of 36” high, violating Section 7.2(1)
                                                     12
Case 1:21-cv-22923-XXXX Document 1 Entered on FLSD Docket 08/11/2021 Page 13 of 19




        of the ADAAG and Section 904.4 of the 2010 ADA Standards, whose resolution is readily

        achievable.

        B. Public Restrooms

   i.   The plaintiff could not use the accessible toilet compartment door without assistance, as it is

        not self-closing and does not have compliant door hardware. Violation: The accessible toilet

        compartment door does not provide hardware and features that comply with Sections 4.17.5

        and 4.13.9 of the ADAAG and Sections 309.4 and 604.8.1.2 of the 2010 ADA Standards,

        whose resolution is readily achievable.

 ii.    The plaintiff could not transfer to the toilet without assistance in the accessible toilet

        compartment, as objects are mounted less than 1 1/2” below a grab bar, obstructing its use.

        Violation: The grab bars do not comply with the requirements prescribed in Sections 4.17.6

        and 4.26 of the ADAAG and Section 609.3 of the 2010 ADA Standards, whose resolution is

        readily achievable.

 iii.   The plaintiff was exposed to a cutting/burning hazard because the lavatory pipes are not

        wrapped. Violation: The lavatory pipes are not fully wrapped or insulated violating Section

        4.19.4 of the ADAAG and Section 606.5 of the 2010 ADA Standards, whose resolution is

        readily achievable.

 iv.    The plaintiff could not transfer to the toilet without assistance, as a trashcan obstructs the clear

        floor space. Violation: The required clear floor space is not provided next to the toilet,

        violating Section 4.16.2 & Figure 28 of the ADAAG, 28 CFR 36.211, and 604.3 of the 2010

        ADA Standards, whose resolution is readily achievable.

  v.    The plaintiff had difficulty using the paper towels due to the roll not being located within a


                                                      13
Case 1:21-cv-22923-XXXX Document 1 Entered on FLSD Docket 08/11/2021 Page 14 of 19




        dispenser. Violation: Elements in the restroom are not readily accessible and usable by persons

        with disabilities, violating 28 CFR 36.211, whose resolution is readily achievable.

 vi.    The plaintiff could not transfer to the toilet without assistance, as the side grab bar is not at

        the required location. Violation: The grab bars in the accessible toilet compartment do not

        comply with the requirements prescribed in Section 4.17.6 of the ADAAG and Section 604.5.1

        of the 2010 ADA Standards, whose resolution is readily achievable.

vii.    The plaintiff could not use the toilet paper dispenser without assistance, as it is not mounted

        at the required location. Violation: The toilet paper dispenser in the accessible toilet

        compartment is not mounted in accordance with Section 4.17.6 and Figure 30(d) of the

        ADAAG and Section 604.7 of the 2010 ADA Standards, whose resolution is readily

        achievable.

viii.   The plaintiff had difficulty using the toilet without assistance, as it is not mounted at the

        required distance from the side wall. Violation: The water closet in the accessible toilet

        compartment is mounted at a non-compliant distance from the wall in violation of Section

        4.17.3 and Figure 30(a) of the ADAAG and Section 604.2 of the 2010 ADA Standards, whose

        resolution is readily achievable.

 ix.    The plaintiff was exposed to a cutting/burning hazard because the lavatory outside the

        accessible toilet compartment has pipes that are not wrapped. Violation: The lavatory pipes

        are not fully wrapped or insulated outside the accessible toilet compartment violating Section

        4.19.4 of the ADAAG and Sections 213.3.4 & 606.5 of the 2010 ADA Standards, whose

        resolution is readily achievable.




                                                     14
Case 1:21-cv-22923-XXXX Document 1 Entered on FLSD Docket 08/11/2021 Page 15 of 19




                          COUNT III – ADA VIOLATIONS
        AS TO CAPITOL OFFICE CENTER, INC. AND AND BUBBLE TEA TIME LLC

           31.     The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1 through

    26 above as though fully set forth herein.

           32.     Defendants, CAPITOL OFFICE CENTER, INC. and BUBBLE TEA TIME LLC,

    have discriminated, and continues to discriminate, against Plaintiff in violation of the ADA by

    failing, inter alia, to have accessible facilities by January 26, 1992 (or January 26, 1993, if a

    Defendant has 10 or fewer employees and gross receipts of $500,000 or less). A list of the

    violations that Plaintiff encountered during his visit to the Commercial Property, include but are

    not limited to, the following:

       A. Access to Goods and Services

  i.   There is seating provided at the facility that does not comply with the standards prescribed in

       Section 4.32 of the ADAAG and Sections 226 & 902 of the 2010 ADA Standards, whose

       resolution is readily achievable.

       B. Public Restrooms

  i.   The plaintiff had difficulty using the doorknob and the locking mechanism on the restroom

       door without assistance, as they require tight grasping. Violation: The restroom door has non-

       compliant hardware for disabled patrons, violating Sections 4.13.9 & 4.27.4 of the ADAAG

       and Sections 309.4 & 404.2.7 of the 2010 ADA Standards, whose resolution is readily

       achievable.

 ii.   The plaintiff could not use the coat hook without assistance, as it is mounted too high.

       Violation: There are coat hooks provided for public use in the restroom, outside the reach

       ranges prescribed in Sections 4.2.5, 4.2.6, and 4.25.3 of the ADAAG and Sections 308 and

                                                    15
Case 1:21-cv-22923-XXXX Document 1 Entered on FLSD Docket 08/11/2021 Page 16 of 19




        604.8.3 of the 2010 ADA Standards, whose resolution is readily achievable.

 iii.   The plaintiff could not flush the toilet without assistance, as the flush valve is not mounted on

        the wide area. Violation: The flush valve is not mounted on the compliant side in violation of

        Section 4.16.5 of the ADAAG and Section 604.6 of the 2010 ADA Standards, whose

        resolution is readily achievable.

 iv.    The plaintiff had difficulty entering the restroom without assistance, as the door threshold is

        too high. Violation: There are threshold rises in excess of ½ inch at the restroom entrances,

        violating Section 4.13.8 of the ADAAG and Section 404.2.5 of the 2010 ADA Standards,

        whose resolution is readily achievable.

                                   RELIEF SOUGHT AND THE BASIS

           33.     The discriminatory violations described in Counts I through III are not an exclusive

    list of the Defendants’ ADA violations. Plaintiff requests an inspection of the Defendants’ places

    of public accommodation in order to photograph and measure all of the discriminatory acts

    violating the ADA and barriers to access in conjunction with Rule 34 and timely notice. Plaintiff

    further requests to inspect any and all barriers to access that were concealed by virtue of the

    barriers' presence, which prevented Plaintiff, CARLOS BRITO, from further ingress, use, and

    equal enjoyment of the Commercial Business and businesses located within the Commercial

    Property; Plaintiff requests to be physically present at such inspection in conjunction with Rule

    34 and timely notice. A complete list of the Subject Premises’ ADA violations, and the remedial

    measures necessary to remove same, will require an on-site inspection by Plaintiff’s

    representatives pursuant to Federal Rule of Civil Procedure 34.

           34.     The individual Plaintiff, and all other individuals similarly situated, have been


                                                     16
Case 1:21-cv-22923-XXXX Document 1 Entered on FLSD Docket 08/11/2021 Page 17 of 19




   denied access to, and have been denied full and equal enjoyment of the goods, services, facilities

   privileges, benefits, programs and activities offered by Defendants, Defendants’ buildings,

   businesses and facilities; and has otherwise been discriminated against and damaged by the

   Defendants because of the Defendants’ ADA violations as set forth above. The individual

   Plaintiff, and all others similarly situated, will continue to suffer such discrimination, injury and

   damage without the immediate relief provided by the ADA as requested herein. In order to remedy

   this discriminatory situation, The Plaintiff requires an inspection of the Defendants’ place of

   public accommodation in order to determine all of the areas of non-compliance with the

   Americans with Disabilities Act.

           35.     Defendants have discriminated against the individual Plaintiff by denying him

   access to full and equal enjoyment of the goods, services, facilities, privileges, advantages and/or

   accommodations of its place of public accommodation or commercial facility, in violation of 42

   U.S.C. § 12181 et seq. and 28 CFR 36.302 et seq. Furthermore, Defendants continue to

   discriminate against Plaintiff, and all those similarly situated, by failing to make reasonable

   modifications in policies, practices or procedures, when such modifications are necessary to afford

   all offered goods, services, facilities, privileges, advantages or accommodations to individuals

   with disabilities; and by failing to take such efforts that may be necessary to ensure that no

   individual with a disability is excluded, denied services, segregated or otherwise treated

   differently than other individuals because of the absence of auxiliary aids and services.

           36.     Plaintiff is without adequate remedy at law, will suffer irreparable harm, and has a

   clear legal right to the relief sought. Further, injunctive relief will serve the public interest and all

   those similarly situated to Plaintiff. Plaintiff has retained the undersigned counsel and is entitled


                                                      17
Case 1:21-cv-22923-XXXX Document 1 Entered on FLSD Docket 08/11/2021 Page 18 of 19




   to recover attorneys’ fees, costs and litigation expenses from Defendants pursuant to 42 U.S.C. §

   12205 and 28 CFR 36.505.

          37.     A Defendant is required to remove the existing architectural barriers to the

   physically disabled when such removal is readily achievable for their place of public

   accommodation, The Plaintiff and all others similarly situated, will continue to suffer such

   discrimination, injury and damage without the immediate relief provided by the ADA as requested

   herein. In order to remedy this discriminatory situation, The Plaintiff requires an inspection of the

   Defendants’ place of public accommodation in order to determine all of the areas of non-

   compliance with the Americans with Disabilities Act.

          38.     Notice to Defendants is not required as a result of the Defendants’ failure to cure

   the violations by January 26, 1992 (or January 26, 1993, if a Defendant has 10 or fewer employees

   and gross receipts of $500,000 or less). All other conditions precedent have been met by Plaintiff

   or waived by the Defendant.

          39.     Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant

   Plaintiff Injunctive Relief, including an order to alter the property where Defendants operate their

   businesses, located at and/or within the commercial property located at 7570 & 7590 NW 186th

   Street and 18400 NW 75th Place, Miami, Florida 33015, the exterior areas, and the common

   exterior areas of the Commercial Property and businesses located within the Commercial

   Property, to make those facilities readily accessible and useable to The Plaintiff and all other

   mobility-impaired persons; or by closing the facility until such time as the Defendants cure the

   violations of the ADA.

              WHEREFORE, The Plaintiff, CARLOS BRITO, respectfully requests that this


                                                    18
Case 1:21-cv-22923-XXXX Document 1 Entered on FLSD Docket 08/11/2021 Page 19 of 19




   Honorable Court issue (i) a Declaratory Judgment determining Defendants at the commencement

   of the subject lawsuit were and are in violation of Title III of the Americans with Disabilities Act,

   42 U.S.C. § 12181 et seq.; (ii) Injunctive relief against Defendants including an order to make all

   readily achievable alterations to the facilities; or to make such facilities readily accessible to and

   usable by individuals with disabilities to the extent required by the ADA; and to require Defendants

   to make reasonable modifications in policies, practices or procedures, when such modifications

   are necessary to afford all offered goods, services, facilities, privileges, advantages or

   accommodations to individuals with disabilities; and by failing to take such steps that may be

   necessary to ensure that no individual with a disability is excluded, denied services, segregated or

   otherwise treated differently than other individuals because of the absence of auxiliary aids and

   services; (iii) An award of attorneys’ fees, costs and litigation expenses pursuant to 42 U.S.C. §

   12205; and (iv) such other relief as the Court deems just and proper, and/or is allowable under

   Title III of the Americans with Disabilities Act.

   Dated: August 11, 2021

                                                  GARCIA-MENOCAL & PEREZ, P.L.
                                                  Attorneys for Plaintiff
                                                  4937 S.W. 74th Court
                                                  Miami, Florida 33155
                                                  Telephone: (305) 553-3464
                                                  Facsimile: (305) 553-3031
                                                  Primary E-Mail: ajperez@lawgmp.com
                                                  Secondary E-Mails: bvirues@lawgmp.com
                                                   dperaza@lawgmp.com

                                                  By: ___/s/_Anthony J. Perez________
                                                         ANTHONY J. PEREZ
                                                         Florida Bar No.: 535451
                                                         BEVERLY VIRUES
                                                         Florida Bar No.: 123713


                                                    19
